DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-20 is appropriate. The prior art of record fails to teach that the first PCB and the second PCB are positioned along a length of the power source and the third PCB is positioned over a top of the power source; and a flex board coupled to the first PCB, the flex board at least partially wrapped around the power source; wherein the device has a length of about 2.4 centimeter (cm) or less, and a diameter of about 1.2 centimeter (cm) or less, wherein the first PCB is coupled to a first portion of the flex board, the second PCB is coupled to a second portion of the flex board, and the third PCB is coupled to a third portion of the flex board as claimed in claim 1. Regarding claim 4, it recited similar limitations as claim 1, a second integrated device configured to provide wireless communication; a third integrated device configured to provide compression/decompression (CODEC) functionality, the second integrated device and the third integrated device coupled to the second PCB. Regarding claim 11, it recited similar limitations as claim 1, Therefore the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 4 and 11 are allow. 
Claims 2, 3 and 5-10 are allowed for their dependency from independent claim 1.
Claims 12-20 are allowed for their dependency from independent claim 11.
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shamsoddini US-PG-PUB No 2018/0254546, Wireless Wearable Electronic Device Communicatively Couples to a Remote Device, Fig. 8 shows a central printed circuit board 212c disposed along the length 220 of the battery 214. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653